NO. 07-02-0381-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL E

                                SEPTEMBER 24, 2002

                         ______________________________


                  IN THE INTEREST OF BRITNNY FELIX, A CHILD,


                       _________________________________

             FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

                  NO. 32,414; HONORABLE LEE WATERS, JUDGE

                        _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.*


                                     DISMISSAL


      Appellant Rafael Felix, Jr. perfected his accelerated appeal from the trial court’s

order terminating his parental rights. On September 18, 2002, the trial court signed an

order granting appellant a new trial and sustaining his claim of indigence. An order

granting a new trial vacates the original judgment appealed from and returns the case to



*John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
the trial court as if no previous trial or hearing had been conducted. See Old Republic Ins.

Co. v. Scott, 846 S.W.2d 832, 833 (Tex. 1993); Long John Silver’s, Inc. v. Martinez, 850
S.W.2d 773, 777 (Tex.App.–San Antonio 1993, writ dism’d w.o.j.). Thus, there is no final

judgment from which an appeal may be prosecuted.


       Accordingly, the appeal is dismissed for want of jurisdiction.



                                          Don H. Reavis
                                            Justice

Do not publish.




                                             2